CALOGERO, Chief Justice,
concurs in the denial of reconsideration for the following reasons.
In this application for reconsideration, Counsel asks this court to consider a writ application that was untimely filed. Counsel asserts that because of extenuating circumstances, he is unable to provide this court with a certificate of mailing from the United States Postal Service, which would indicate that the writ application had been timely mailed on Monday, January, 28, 2002. However, contrary to Counsel’s assertions, our records show that the original writ application was untimely filed, by *1290hand, not by mail, on Tuesday, January 29, 2002, the thirty-second day and that the clerk of this court so advised Counsel by letter dated January 30, 2002. The fact that the writ application was hand filed on the thirty-second day would seem to make relator’s argument about timely mailing irrelevant, if not deliberately misleading as well.